DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2019/075101, and claims priority of foreign application (EPO) 18196438.8, filed September 25, 2018. 

Election/Restrictions
2.	Applicant’s election with traverse of species in the reply filed on October 28, 2021 is acknowledged.  Applicant has elected the species B) two decoy primers are present in the reaction mixture, one that has a binding site that is located at a distance of at least 10 nucleotides downstream of the on-target site, and the other that has a binding site that is located at a distance of at least 30 nucleotides downstream of the on-target site, from the group of species of number of decoy primers present in the reaction mixture in step (e), drawn to claims 2 and 3.  The traversal is on the grounds that that the examiner has not established that the invention of independent claim 1 lacks unity of invention, and therefore there can be no lack of unity among the claims that depend therefrom.  The examiner agrees and therefore the species election requirement is withdrawn (see below with regard to review of the prior art).  Claims 1-12 will be examined on the merits.  No claims have been canceled or withdrawn from consideration. 


Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 1, drawn to a method for high-throughput detection of genome-wide modifications in a nucleic acid genome obtained from a cell or tissue caused by the activity of a designer nuclease, recites the active step of extracting genomic DNA from cells that were exposed to a designer nuclease, fragmenting the nucleic acid to obtain random fragments, performing an end repair reaction, ligating linkers, performing an amplification reaction using linker primers, on-target primers, and one or more decoy primers, performing a second amplification reaction using nested primers, performing a further amplification reaction using at least one barcode containing primer, and sequencing the nested and barcoded amplification product.  It is further noted that the claim also recites the step of aligning the sequenced products with suitable bioinformatic means to a reference sequence to identify a chromosomal location that contains a genome modification based on at least one DNA double strand break.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to sequence analysis by comparison of sequence products with a reference sequence to identify genomic modifications, claims 1-12 were reviewed with regard to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019). 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations 

Claim Objections
4.	Claims 1-12 are objected to because of the following informalities:  Independent claim 1 recites the term “double-strand break” in steps a. and i.  However, the term in step i. is not hyphenated.  For consistency, the term should be hyphenated whenever used.  In addition, the third line of step f. of claim 1 recites “the on-target locus and one primer complementary to the linker sequence”.  The line should read “the on-target locus and one primer is complementary to the linker sequence”.  In addition, step g. of claim 1 recites the limitation “performing a further nucleic acid amplification reaction whereby at least one barcode containing primers are added to the reaction mixture”.  .  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Step d. of independent claim 1 recites the limitation “ligating with a linker comprising a sequence complementary to a so called “linker primer”.  It is not clear what is being ligated together.  It appears that a linker primer comprising a complementary T at the 3’ end is being ligated to an end-repaired fragment comprising a complementary A at the 3’ end, but the step is vague since the participants of the ligation reaction are not clearly defined.  In addition, step f. recites the limitation performing a second nucleic acid amplification reaction whereby so called “nested primers” are added to the reaction mixture, whereby one primer is complementary to the on-target locus and one primer is 
	In addition, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, independent claim 1 recites the phrase “so-called” with regard a linker primer, On-target primer and nested primers.  It is not clear if the use of “so-called” conveys a special meaning to the terms that follow it, but is appears that the phrase is not needed to define these terms in the claims.  In addition, several terms, including linker primer, On-target primer and nested primers are recited in parenthesis (i.e. “linker primer”).  It is not clear if these terms have special meaning beyond what is discussed in the specification.  
	Finally, a number of terms lack antecedent basis in the claims.  For example, there is insufficient antecedent basis for the term “the linkers” in step c. of claim 1, as well as the terms “the on-target locus” and “the linker sequence” in step f. of claim 1.  In addition, there is insufficient antecedent basis for the term “the other decoy primer” in claim 3.  In addition, there is insufficient antecedent basis for the terms “the forward ON-target primer” and “the backward linker primer” in claim 6.  In addition, there is insufficient antecedent basis for the term “the off-target sites” in claim 7.  In addition, 

Subject Matter Free of the Prior Art
7.	Claims 1-12 are free of the prior art, as no prior art was found that teaches or suggests a method for high-throughput detection of genome-wide modifications in a nucleic acid genome obtained from a cell or tissue caused by the activity of a designer nuclease as currently claimed.  The closest prior art of Alt et al. (U.S. Patent Pub. No. 2018/0346977) teaches methods for detecting recurrent and non-specific double strand breaks (DSB) in genomic DNA that has been exposed to an agent capable of producing at least one DSB, thee method named high throughput genome-wide translocation sequencing (HTGTS) (see Abstract and paragraphs 5 and 6).  The methods comprise the steps of extracting and then fragmenting the exposed genomic DNA obtained from cells, producing a single-stranded PCR product by Linear Amplification Mediated (LAM)-PCR using a first locus-specific primer, ligating the single-stranded PCR product to an adapter comprising a binding site for a nested PCR primer, producing a nested PCR product using an adapter-specific primer and a locus specific primer to amplify the nucleic acid sequence surrounding the junction around the at least one DSB, sequencing the nested PCR product and aligning the sequences against a reference sequence to identify a chromosomal location of the translocation and the at least one g of genomic DNA (paragraph 31). 
	Other references of particular interest to the currently claimed invention is Barradeau et al. (U.S. Patent Pub. No 2018/0135080) and Giannoukos et al. (WO 2018/129368, cited on IDS of 3/17/2021). 

Conclusion

8.	Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1-12 are free of the prior art, and also qualify as patent eligible subject matter under 35 U.S.C. 101, as also discussed above.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637